Title: From Thomas Jefferson to Thomas Sim Lee, 25 May 1793
From: Jefferson, Thomas
To: Lee, Thomas Sim



Sir
Philadelphia May 25. 1793.

I am honoured with your Excellency’s letter of the 20th. and have duly laid the same before the President. Measures had been already taken for prosecuting such American citizens as had joined in the capture therein mentioned, a letter to that effect having been written to the Attorney of the US. in the state of Maryland. With respect to the prize, the government did not think itself authorised to do any thing. Your Excellency will have been informed by a letter from the Secretary at war, addressed to you as the head of the militia of your state, of the measures proposed for preventing the fitting out privateers in our ports in future, as well as for the preservation of peace within our limits. I have the honor to be with great respect & esteem your Excellency’s most obedt. & most humble servt.

Th: Jefferson

